Willard, A. J.
I concur in the results to which the opinion of the Chief Justice arrives, and in its reasonings, so far as, in my judgment, they are applicable to what is necessary to a decision in this case. That is to say, I concur in the conclusion that the three days within which the Governor is to return a Bill with his objee*402tions is to be computed by excluding the day in which the Bill is transmitted to him. Under the case before ns, the last day for returning the Bill was Monday, March 15. On that day the House of Representatives, the proper body to which the Bill should be returned, was in session, but without a quorum, as it appears. I am of opinion that the House of Representatives was competent to receive the Bill, with the Governor’s objections, on - that day, although not able to act upon it by reason of the want of a quorum. I regard this conclusion as inevitably resulting from the reasonings of the opinion'of the Chief Justice. As it regards the competency of the Speaker or the Clerk to receive such a communication while the House is not in session, I deem it unnecessary to express any opinion, as no such contingency is involved in the facts of the case.
Wright, A. J., concurs with Willard, A. J.